DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 11, and 15 are objected to because of the following informalities:  
In claim 4, lines 1-2, the limitation of “a horizontal width” and “the gate structure” should be corrected into “the horizontal width” and “gate structure”.  Appropriate correction is required.
In claim 11, line 1, the limitation of “a horizontal width” should be corrected into “the horizontal width”.  Appropriate correction is required.
In claim 15, line 1, the limitation of “an IC structure” should be corrected into “an integrated circuit (IC) structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Temple (US 4417385).
Regarding claim 1, Temple discloses, in at least figure 1 and related text, a transistor structure comprising: 
an active semiconductor region (56, col. 9/ line 18-col. 10/ line 13) including a channel region (56 under 80, figure) between a first source/drain (S/D) region (62, col. 9/ line 18-col. 10/ line 13) and a second S/D region (60, col. 9/ line 18-col. 10/ line 13); 
a polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13) above the channel region (56 under 80, figure) of the active semiconductor region (56, col. 9/ line 18-col. 10/ line 13); 
an overlying gate (82, col. 12/ lines 16-20) on the polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13), wherein a horizontal width of the overlying gate (82, col. 12/ lines 16-20) is greater than a horizontal width of the polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13); and 
a gate contact (84, col. 9/ line 18-col. 10/ line 13) to the overlying gate (82, col. 12/ lines 16-20).
Regarding claim 3, Temple discloses the transistor structure of claim 1 as described above.
Temple further discloses, in at least figure 1 and related text, a spacer (86, col. 9/ line 18-col. 10/ line 13) horizontally adjacent to the polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13), wherein an upper surface of the spacer (86, col. 9/ line 18-col. 10/ line 13) contacts a lower surface of the overlying gate (82, col. 12/ lines 16-20).

Temple further discloses, in at least figure 1 and related text, a horizontal width of the overlying gate (82, col. 12/ lines 16-20) is greater than a combined horizontal width of the polysilicon the gate structure (80, col. 9/ line 18-col. 10/ line 13) and the spacer (86, col. 9/ line 18-col. 10/ line 13).
Regarding claim 5, Temple discloses the transistor structure of claim 3 as described above.
Temple further discloses, in at least figure 1 and related text, the overlying gate (82, col. 12/ lines 16-20) laterally overhangs a sidewall of the spacer (86, col. 9/ line 18-col. 10/ line 13).
Regarding claim 15, Temple discloses, in at least figure 1 and related text, a method of forming an IC structure (the limitation of “an IC structure” has not patentable weight because it is interpreted as intended use), the method comprising: 
providing a structure (54, col. 9/ line 18-col. 10/ line 13) including an active semiconductor region (56, col. 9/ line 18-col. 10/ line 13) on a substrate (60, col. 9/ line 18-col. 10/ line 13), wherein the active semiconductor region (56, col. 9/ line 18-col. 10/ line 13) includes a channel region (56 under 80, figure) between a first source/drain (S/D) region (62, col. 9/ line 18-col. 10/ line 13) and a second S/D region (60, col. 9/ line 18-col. 10/ line 13); 
forming a polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13) on the channel region (56 under 80, figure) of the active semiconductor region (56, col. 9/ line 18-col. 10/ line 13); 

forming a gate contact (84, col. 9/ line 18-col. 10/ line 13) to the overlying gate (82, col. 12/ lines 16-20), such that the overlying gate (82, col. 12/ lines 16-20) separates the gate contact (84, col. 9/ line 18-col. 10/ line 13) from the polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13).
Regarding claim 19, Temple discloses the method of claim 15 as described above.
Temple further discloses, in at least figure 1 and related text, forming a spacer (86, col. 9/ line 18-col. 10/ line 13) adjacent to a sidewall of the polysilicon gate structure (80, col. 9/ line 18-col. 10/ line 13), wherein forming the overlying gate (82, col. 12/ lines 16-20) causes a lower surface of the overlying gate (82, col. 12/ lines 16-20) to contact an upper surface of the spacer (86, col. 9/ line 18-col. 10/ line 13).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “a gate silicide region on at least an upper surface and a sidewall of the overlying gate; the gate silicide region is vertically between a top surface of the overlying gate and a bottom surface of the gate contact” in combination with other elements of the base claims 1 and 2.

Claims 8-14 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 that recite “the first overlying gate is of a second doping type opposite the first doping type; the second active semiconductor region is of the second doping type; the second overlying gate is of the first doping type” in combination with other elements of the base claims 8.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 16 that recite “forming a gate silicide region on at least an upper surface and a sidewall of the overlying gate before forming the gate contact” in combination with other elements of the base claims 15 and 16.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 17 that recite “the raised epitaxial source and 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15, 19, and 20 that recite “forming the overlying gate includes epitaxially growing a doped epitaxial material from the polysilicon gate structure such that the overlying gate laterally overhangs the at least one spacer” in combination with other elements of the base claims 15, 19, and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811